
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.2



INDEMNITY AGREEMENT

        This Agreement made and entered into as of this 31 day of December,
2003, by and between Crosstex Energy Holdings Inc., a Delaware corporation (the
"Company"), and                         ("Indemnitee"), who is currently serving
the Company in the capacity of a director and/or officer thereof;

W I T N E S S E T H:

        WHEREAS, the Company and Indemnitee recognize that the interpretation of
ambiguous statutes, regulations and court opinions and of the Certificate of
Incorporation and Bylaws of the Company, and the vagaries of public policy, are
too uncertain to provide the directors and officers of the Company with adequate
or reliable advance knowledge or guidance with respect to the legal risks and
potential liabilities to which they become personally exposed as a result of
performing their duties in good faith for the Company; and

        WHEREAS, the Company and the Indemnitee are aware that highly
experienced and capable persons are often reluctant to serve as directors or
officers of a corporation unless they are protected to the fullest extent
permitted by law by comprehensive insurance or indemnification, especially since
the legal risks and potential liabilities, and the very threat thereof,
associated with lawsuits filed against the officers and directors of a
corporation, and the resultant substantial time, expense, harassment, ridicule,
abuse and anxiety spent and endured in defending against such lawsuits, whether
or not meritorious, bear no reasonable or logical relationship to the amount of
compensation received by the directors or officers from the corporation; and

        WHEREAS, Section 145 of the General Corporation Law of the State of
Delaware and the Certificate of Incorporation of the Company, which set forth
certain provisions relating to the mandatory and permissive indemnification of,
and advancement of expenses to, officers and directors (among others) of a
Delaware corporation by such corporation, is specifically not exclusive of other
rights to which those indemnified thereunder may be entitled under any bylaw,
agreement, vote of stockholders or disinterested directors or otherwise, and,
thus, does not by itself limit the extent to which the Company may indemnify
persons serving as its officers and directors (among others); and

        WHEREAS, after due consideration and investigation of the terms and
provisions of this Agreement and the various other options available to the
Company and the Indemnitee in lieu thereof, the board of directors of the
Company has determined that the following Agreement is not only reasonable and
prudent but necessary to promote and ensure the best interests of the Company
and its stockholders; and

        WHEREAS, the Company desires to have Indemnitee serve or continue to
serve as an officer and/or director of the Company, free from undue concern for
unpredictable, inappropriate or unreasonable legal risks and personal
liabilities by reason of his acting in good faith in the performance of his duty
to the Company; and Indemnitee desires to serve, or to continue to serve
(provided that he is furnished the indemnity provided for hereinafter), in
either or both of such capacities;

        NOW, THEREFORE, in consideration of the premises and the mutual
agreements herein set forth and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and
Indemnitee, intending to be legally bound, do hereby agree as follows:

        1.    Agreement to Serve.    Indemnitee agrees to serve or continue to
serve as director and/or officer of the Company and as Indemnitee and the
Company may agree, as a director, officer, employee or agent of another
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise, for so long as he is duly elected or appointed and qualified in
accordance with the provisions of the General Corporation Law of the State of
Delaware and the Certificate of

--------------------------------------------------------------------------------


Incorporation and Bylaws of the Company or until such time as he tenders his
resignation. The Company acknowledges that the Indemnitee is relying on this
Agreement in so serving.

        2.    Definitions.    As used in this Agreement:

        (a)   The term "Proceeding" shall mean any threatened, pending or
completed action, suit, or proceeding, whether civil, criminal, administrative,
arbitrative or investigative, any appeal in such an action, suit, or proceeding,
and any inquiry or investigation that could lead to such an action, suit or
proceeding irrespective of the initiator thereof. The final disposition of a
Proceeding shall be as determined by a settlement or the judgment of a court or
other investigative or administrative body. The Board of Directors shall not
make a determination as to the final disposition of a Proceeding.

        (b)   "Change in Control" means a change in control of the Company of a
nature that would be required to be reported in response to Item 6(e) of
Schedule 14A of Regulation 14A (or in response to any similar item on any
similar schedule or form) promulgated under the Securities Exchange Act of 1934
(the "Act"), whether or not the Company is then subject to such reporting
requirement; provided, however, that, without limitation, such a Change in
Control shall be deemed to have occurred if (i) any "person" (as such term is
used in Sections 13(d) and 14(d) of the Act) other than a trustee or other
fiduciary holding securities under an employee benefit plan of the Company or a
corporation owned directly or indirectly by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company is
or becomes the "beneficial owner" (as defined in Rule 13d-3 under the Act),
directly or indirectly, of securities of the Company representing 15% or more of
the combined voting power of the Company's then outstanding securities (other
than Yorktown Energy Partners IV, L.P. or Yorktown Energy Partners V, L.P.
and/or any of their "affiliates" or "associates" (as both terms are defined in
Rule 12b-2 under the Act)) without the prior approval of at least two-thirds of
the members of the board of directors of the Company in office immediately prior
to such person attaining such percentage interest; (ii) there occurs a proxy
contest, or the Company is a party to a merger, consolidation, sale of assets,
plan of liquidation or other reorganization not approved by at least two-thirds
of the members of the board of directors of the Company then in office, as a
consequence of which members of the board of directors in office immediately
prior to such transaction or event constitute less than a majority of the board
of directors thereafter; or (iii) during any period of two consecutive years,
other than as a result of an event described in clause (ii) of this subsection
(c), individuals who at the beginning of such period constituted the board of
directors of the Company (including for this purpose any new director whose
election or nomination for election by the Company's stockholders was approved
by a vote of at least two-thirds of the directors then still in office who were
directors at the beginning of such period) cease for any reason to constitute at
least a majority of the board of directors.

        (c)   "Disinterested Director" means a director of the Company who is
not and was not a party to the Proceeding in respect of which indemnification is
sought by Indemnitee.

        (d)   The term "Expenses" includes, without limitation, all reasonable
attorneys' fees, retainers, court costs, transcript costs, fees of experts,
witness fees, travel expenses, duplicating costs, printing and binding costs,
telephone charges, postage, delivery service fees and all other disbursements or
expenses of the types customarily incurred in connection with prosecuting,
defending, preparing to prosecute or defend, investigating, or being or
preparing to be a witness in, or otherwise involved in, a Proceeding. Should any
payments by the Company under this Agreement be determined to be subject to any
federal, state or local income or excise tax, "Expenses" will also include such
amounts as are necessary to place Indemnitee in the same after-tax position,
after giving effect to all applicable taxes, Indemnitee would have been in had
such tax not have been determined to apply to those payments. Expenses also
shall include Expenses incurred in connection with any

2

--------------------------------------------------------------------------------




appeal resulting from any Proceeding, including, without limitation, the
premium, security for, and other costs relating to any cost bond, supersedeas
bond, or other appeal bond or its equivalent.

        (e)   "Independent Counsel" means a law firm, or a member of a law firm,
that is experienced in matters of corporation law and neither presently is, nor
in the past five years has been, retained to represent: (i) the Company or
Indemnitee in any matter material to either such party (other than with respect
to matters concerning the Indemnitee under this Agreement, or of other
indemnitees under similar indemnification agreements), or (ii) any other party
to the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term "Independent Counsel" shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee's rights under this
Agreement. The Company agrees to pay the reasonable fees and expenses of the
Independent Counsel referred to above and to fully indemnify such counsel
against any and all Expenses, claims, liabilities and damages arising out of or
relating to this Agreement or its engagement pursuant hereto.

        (f)    References to "other enterprise" shall include employee benefit
plans; references to "fines" shall include any (i) excise taxes assessed with
respect to any employee benefit plan and (ii) penalties; references to "serving
at the request of the Company" shall include any service as a director, officer,
employee or agent of the Company which imposes duties on, or involves services
by, such director, officer, employee or agent with respect to an employee
benefit plan, its participants or beneficiaries; and a person who acts in good
faith and in a manner he reasonably believed to be in the interest of the
participants and beneficiaries of an employee benefit plan shall be deemed to
have acted in a manner "not opposed to the best interests of the Company" as
referred to in this Agreement.

        3.    Indemnity in Third Party Proceedings.    The Company shall
indemnify Indemnitee in accordance with the provisions of this Section 3 if
Indemnitee is a party to or is threatened to be made a party to or is otherwise
involved in any Proceeding (other than a Proceeding by or in the right of the
Company to procure a judgment in its favor) by reason of the fact that
Indemnitee is or was a director and/or officer of the Company, or is or was
serving at the request of the Company as a director, officer, employee or agent
of another corporation, partnership, joint venture, trust, employee benefit plan
or other enterprise, against all Expenses, judgments, fines and amounts paid in
settlement actually and reasonably incurred by Indemnitee (or on his behalf) in
connection with such Proceeding or any claim, issue or matter therein, provided
it is determined pursuant to Section 8 of this Agreement or by the court having
jurisdiction in the matter, that Indemnitee acted in good faith and in a manner
that he reasonably believed to be in or not opposed to the best interests of the
Company, and, with respect to any criminal Proceeding, had no reasonable cause
to believe his conduct was unlawful. The termination of any Proceeding or of any
claim, issue or matter therein, by judgment, order, settlement or conviction, or
upon a plea of nolo contendere or its equivalent, shall not, of itself,
adversely affect the right of Indemnitee to indemnification or create a
presumption that Indemnitee did not act in good faith and in a manner that he
reasonably believed to be in or not opposed to the best interests of the
Company, or, with respect to any criminal Proceeding, had reasonable cause to
believe that his conduct was unlawful. Indemnitee shall have the right to employ
Indemnitee's own legal counsel in any Proceeding for which indemnification is
available under this Section 3.

        4.    Indemnity in Proceedings By or In the Right of the Company.    The
Company shall indemnify Indemnitee in accordance with the provisions of this
Section 4 if Indemnitee is a party to or is threatened to be made a party to or
otherwise involved in any Proceeding by or in the right of the Company to
procure a judgment in its favor by reason of the fact that Indemnitee is or was
a director and/or officer of the Company, or is or was serving at the request of
the Company as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise,
against all Expenses actually and reasonably incurred by Indemnitee (or on his

3

--------------------------------------------------------------------------------


behalf) in connection with such Proceeding but only if he acted in good faith
and in a manner that he reasonably believed to be in or not opposed to the best
interests of the Company, except that no indemnification shall be made under
this Section 4 in respect of any claim, issue or matter as to which Indemnitee
shall have been adjudged to be liable to the Company unless and only to the
extent that the Delaware Court of Chancery or the court in which such Proceeding
was brought or is pending, shall determine upon application that, despite the
adjudication of liability but in view of all the circumstances of the case,
Indemnitee is fairly and reasonably entitled to indemnity for such Expenses as
the Delaware Court of Chancery or such other court shall deem proper. Indemnitee
shall have the right to employ Indemnitee's own legal counsel in any Proceeding
for which indemnification is available under this Section 4.

        5.    Indemnification for Expenses of a Witness.    Notwithstanding any
other provision of this Agreement, to the extent that Indemnitee is, by reason
of the fact that Indemnitee is or was a director and/or officer of the Company,
or is or was serving at the request of the Company as a director, officer,
employee or agent of another corporation, partnership, joint venture, trust,
employee benefit plan or other enterprise, a witness in any Proceeding to which
Indemnitee is not a party, he shall be indemnified against all Expenses actually
and reasonably incurred by Indemnitee (or on his behalf) in connection
therewith.

        6.    Indemnification for Expenses of Successful
Party.    Notwithstanding any other provision of this Agreement to the contrary,
to the extent that Indemnitee has been successful on the merits or otherwise in
defense of any Proceeding referred to in Sections 3 and/or 4 of this Agreement,
or in defense of any claim, issue or matter therein, including dismissal without
prejudice, Indemnitee shall be indemnified against all Expenses actually and
reasonably incurred by Indemnitee (or on his behalf) in connection therewith. If
Indemnitee is not wholly successful in any Proceeding referred to in Sections 3
and/or 4 of this Agreement, but is successful on the merits or otherwise
(including dismissal without prejudice) as to one or more, but less than all
claims, issues or matters therein, including dismissal without prejudice,
Indemnitee shall be indemnified against all Expenses actually and reasonably
incurred by Indemnitee (or on his behalf) in connection with each successfully
resolved claim, issue or matter. For purposes of this Section 6, and without
limitation, the termination of any claim, issue or matter in any Proceeding
referred to in Sections 3 and/or 4 of this Agreement by dismissal, with or
without prejudice, shall be deemed to be a successful result as to such claim,
issue or matter.

        7.    Advances of Expenses.    To the fullest extent permitted by
applicable law, the Expenses incurred by Indemnitee pursuant to Sections 3
and/or 4 of this Agreement in connection with any Proceeding or any claim, issue
or matter therein shall be paid by the Company in advance of the final
disposition of such Proceeding or any claim, issue or matter therein no later
than 10 days after receipt by the Company of an undertaking by or on behalf of
Indemnitee ("Indemnitee Undertaking") to repay such amount to the extent that it
is ultimately determined that Indemnitee is not entitled to be indemnified by
the Company. The Indemnitee Undertaking, which shall not be secured and shall be
interest free, shall be substantially on the form of Exhibit A to this
Agreement.

        8.    Procedure for Determination of Entitlement to Indemnification.    

        (a)   To obtain indemnification under this Agreement, Indemnitee shall
submit to the Company a written request.

        (b)   Upon written request by Indemnitee for indemnification pursuant to
Section 8(a) hereof, a determination, if required by applicable law, with
respect to Indemnitee's entitlement thereto shall be made in the specific case:
(i) if a Change in Control shall have occurred, by Independent Counsel in a
written opinion to the board of directors of the Company, a copy of which shall
be delivered to Indemnitee; or (ii) if a Change in Control shall not have
occurred, (A) by a majority vote of the Disinterested Directors, even though
less than a quorum of the board of directors of the Company, or (B) by a
committee of the Disinterested Directors designated by a majority vote

4

--------------------------------------------------------------------------------




of Disinterested Directors, even though less than a quorum, or (C) if there are
no Disinterested Directors or, if the Disinterested Directors so direct, by
Independent Counsel in a written opinion to the board of directors of the
Company, a copy of which shall be delivered to Indemnitee; and, if it is so
determined that Indemnitee is entitled to indemnification, payment to Indemnitee
shall be made within 10 days after such determination. Any costs or expenses
(including attorneys' fees and disbursements) incurred by Indemnitee in
cooperating with the person, persons or entity making the determination
discussed in this Section 8(b) with respect to Indemnitee's entitlement to
indemnification, shall be borne by the Company (irrespective of the
determination as to Indemnitee's entitlement to indemnification) and the Company
hereby indemnifies and agrees to hold Indemnitee harmless therefrom.

        (c)   In the event the determination of entitlement to indemnification
is to be made by Independent Counsel pursuant to Section 8(b) hereof, the
Independent Counsel shall be selected as provided in this Section 8(c). If a
Change in Control shall not have occurred, the Independent Counsel shall be
selected by the board of directors of the Company, and the Company shall give
written notice to Indemnitee advising him of the identity of the Independent
Counsel so selected. If a Change in Control shall have occurred, the Independent
Counsel shall be selected by Indemnitee (unless Indemnitee shall request that
such selection be made by the board of directors of the Company, in which event
the preceding sentence shall apply), and Indemnitee shall give written notice to
the Company advising it of the identity of the Independent Counsel so selected.
In either event, Indemnitee or the Company, as the case may be, may, within
10 days after such written notice of selection shall have been given, deliver to
the Company or to Indemnitee, as the case may be, a written objection to such
selection; provided, however, that such objection may be asserted only on the
ground that the Independent Counsel so selected does not meet the requirements
of "Independent Counsel" as defined in this Agreement, and the objection shall
set forth with particularity the factual basis of such assertion. Absent a
proper and timely objection, the person so selected shall act as Independent
Counsel. If such written objection is so made and substantiated, the Independent
Counsel so selected may not serve as Independent Counsel unless and until such
objection is withdrawn or a court has determined that such objection is without
merit. If, within 20 days after submission by Indemnitee of a written request
for indemnification pursuant to Section 8(b) hereof, no Independent Counsel
shall have been selected and not objected to, either the Company or Indemnitee
may petition the Delaware Court of Chancery or other court of competent
jurisdiction for resolution of any objection which shall have been made by the
Company or Indemnitee to the other's selection of Independent Counsel and/or for
the appointment as Independent Counsel of a person selected by the Court or by
such other person as the Court shall designate, and the person with respect to
whom all objections are so resolved or the person so appointed shall act as
Independent Counsel under Section 8(a) hereof.

        (d)   Indemnitee will be deemed a party to a Proceeding for all purposes
hereof if Indemnitee is named as a defendant or respondent in a complaint or
petition for relief in that Proceeding, regardless of whether Indemnitee is ever
served with process or makes an appearance in that Proceeding.

        9.    Presumptions and Effect of Certain Provisions.    (a)    In making
a determination with respect to entitlement to indemnification hereunder, the
person or persons or entity making such determination shall presume that
Indemnitee is entitled to indemnification under this Agreement if Indemnitee has
submitted a request for indemnification in accordance with Section 8(a) of this
Agreement, and the Company shall have the burden of proof in overcoming such
presumption by clear and convincing evidence. Neither the failure of the Company
(including its board of directors or independent legal counsel) to have made a
determination prior to the commencement of such action pursuant to this
Agreement that indemnification is proper in the circumstances because Indemnitee
has met the applicable standard of conduct, nor an actual determination by the
Company (including its board of

5

--------------------------------------------------------------------------------

directors or independent legal counsel) that Indemnitee has not met such
applicable standard of conduct, shall be a defense to the action or create a
presumption that Indemnitee has not met the applicable standard of conduct.

        (b)   If the person, persons or entity empowered or selected under
Section 8 of this Agreement to determine whether Indemnitee is entitled to
indemnification shall not have made a determination within 30 days after receipt
by the Company therefor, the requisite determination of entitlement to
indemnification shall be deemed to have been made and Indemnitee shall be
entitled to such indemnification, absent (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee's
statement not materially misleading, in connection with the request for
indemnification, or (ii) a prohibition of such indemnification under applicable
law; provided, however, that such 30-day period may be extended for a reasonable
time, not to exceed an additional 15 days, if the person, persons or entity
making the determination with respect to entitlement to indemnification in good
faith requires such additional time for the obtaining or evaluating of
documentation and/or information relating thereto.

        (c)   For purposes of any determination of whether Indemnitee acted in
good faith and in a manner reasonably believed to be in or not opposed to the
best interests of the Company, and, with respect to any criminal Proceeding,
Indemnitee had no reasonable cause to believe his conduct was unlawful
(collectively, "Good Faith"), Indemnitee shall be deemed to have acted in Good
Faith if Indemnitee's action is based on the records or books of account of the
Company and any other corporation, partnership, joint venture, trust, employee
benefit plan or other enterprise of which Indemnitee is or was serving at the
request of the Company as a director, officer, employee or agent ("Enterprise"),
information, opinions, reports or statements, including financial statements and
other financial information, concerning the Enterprise or any other Person which
were prepared or supplied to Indemnitee by: (i) one or more officers or
employees of the Enterprise; (ii) appraisers, engineers, investment bankers,
legal counsel or other Persons as to matters Indemnitee reasonably believed were
within the professional or expert competence of those Persons; and (iii) any
committee of the Board of Directors or equivalent managing body of the
Enterprise of which Indemnitee is or was, at the relevant time, not a member.
The provisions of this Section 9(c) shall not be deemed to be exclusive or to
limit in any way the other circumstances in which the Indemnitee may be deemed
to have met the applicable standard of conduct set forth in this Agreement.

        (d)   The knowledge and/or actions, or failure to act, of any director,
officer, agent or employee of the Enterprise shall not be imputed to Indemnitee
for purposes of determining the right to indemnification under this Agreement.

        10.    Remedies of Indemnitee.    

        (a)   n the event that (i) a determination is made pursuant to
Section 8(b) of this Agreement that Indemnitee is not entitled to
indemnification under this Agreement, (ii) advancement of Expenses is not timely
made pursuant to Section 7 of this Agreement, (iii) no determination of
entitlement to indemnification shall have been made pursuant to Section 8(b) of
this Agreement within the time period provided in Section 9(b) after receipt by
the Company of the request for indemnification, (iv) payment of indemnification
is not made pursuant to Section 5, Section 6, the last sentence of Section 8(b),
or the last sentence of Section 2(d) of this Agreement within 10 days after
receipt by the Company of a written request therefor, or (v) payment of
indemnification pursuant to Section 3 or Section 4 of this Agreement is not made
within 10 days after a determination has been made that Indemnitee is entitled
to indemnification, Indemnitee shall be entitled to an adjudication by the
Delaware Court of Chancery of his entitlement to such indemnification or
advancement of Expenses and appeals therefrom, concluding in a final and
unappealable judgment by the Delaware Supreme Court. The Board of Directors
shall not make a

6

--------------------------------------------------------------------------------

determination as to the final disposition of such adjudication. The Company
shall not oppose Indemnitee's right to seek any such adjudication.

        (b)   In the event that a determination shall have been made pursuant to
Section 8(b) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding commenced pursuant to this Section 10
shall be conducted in all respects as a de novo trial on the merits and
Indemnitee shall not be prejudiced by reason of that adverse determination.

        (c)   If a determination shall have been made pursuant to Section 8(a)
of this Agreement that Indemnitee is entitled to indemnification, the Company
shall be bound by such determination in any judicial proceeding commenced
pursuant to this Section 10, absent (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee's
statement not materially misleading, in connection with the request for
indemnification, or (ii) a prohibition of such indemnification under applicable
law.

        (d)   In the event that Indemnitee, pursuant to this Section 10, seeks a
judicial adjudication of his rights under, or to recover damages for breach of,
this Agreement, Indemnitee shall be entitled to recover from the Company, and
shall be indemnified by the Company against, any and all expenses (of the types
described in the definition of Expenses in Section 2(d) of this Agreement)
actually and reasonably incurred by him in such judicial adjudication, but only
if (and only to the extent) he prevails therein. If it shall be determined in
said judicial adjudication that Indemnitee is entitled to receive part but not
all of the indemnification or advancement of Expenses sought, the expenses
incurred by Indemnitee in connection with such judicial adjudication shall be
appropriately prorated.

        (e)   The Company shall be precluded from asserting in any judicial
proceeding commenced pursuant to this Section 10 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court that the Company is bound by all the provisions of
this Agreement.

        11.    Indemnification and Advancement of Expenses Under this Agreement
Not Exclusive; Survival of Rights.    The rights of indemnification and to
receive advancement of Expenses as provided by this Agreement shall not be
deemed exclusive of any other rights to which Indemnitee may be entitled under
the Certificate of Incorporation or Bylaws of the Company, any other agreement,
any vote of stockholders or disinterested directors, the General Corporation Law
of the State of Delaware, or otherwise. No amendment, alteration or repeal of
this Agreement or of any provision hereof shall limit or restrict any right of
Indemnitee under this Agreement in respect of any action taken or omitted by
such Indemnitee prior to such amendment, alteration or repeal. To the extent
that a change in the General Corporation Law of the State of Delaware, whether
by statute or judicial decision, permits greater indemnification or advancement
of Expenses than would be afforded currently under the Certificate of
Incorporation of the Company and this Agreement, it is the intent of the parties
hereto that Indemnitee shall enjoy by this Agreement the greater benefits so
afforded by such change. No right or remedy herein conferred is intended to be
exclusive of any other right or remedy, and every other right and remedy shall
be cumulative and in addition to every other right and remedy given hereunder or
now or hereafter existing at law or in equity or otherwise. The assertion or
employment of any right or remedy hereunder, or otherwise, shall not prevent the
concurrent assertion or employment of any other right or remedy.

        12.    Partial Indemnification.    If Indemnitee is entitled under any
provision of this Agreement to indemnification or to receive advancement by the
Company for a portion of the Expenses, judgments, fines, penalties or amounts
paid in settlement actually and reasonably incurred by Indemnitee (or on his
behalf) in connection with such Proceeding, or any claim, issue or matter
therein, but not, however, for the total amount thereof, the Company shall
nevertheless indemnify Indemnitee for the portion thereof to which Indemnitee is
entitled.

7

--------------------------------------------------------------------------------


        13.    Rights Continued.    The rights of indemnification and to receive
advancement of Expenses as provided by this Agreement shall continue as to
Indemnitee even though Indemnitee may have ceased to be a director or officer of
the Company and shall inure to the benefit of Indemnitee's personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.

        14.    No Construction as an Employment Agreement or Any Other
Commitment.    Nothing contained in this Agreement shall be construed as giving
Indemnitee any right to be retained in the employ or as an officer of the
Company or any of its subsidiaries, if Indemnitee currently serves as an officer
of the Company, or to be renominated or reelected as a director of the Company,
if Indemnitee currently serves as a director of the Company.

        15.    Liability Insurance.    To the extent the Company maintains an
insurance policy or policies providing liability insurance for directors,
officers, employees or agents of the Company or of any other corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise
which such person serves at the request of the Company, Indemnitee shall be
covered by such policy or policies in accordance with its or their terms, to the
maximum extent of the coverage available for any director, officer, employee or
agent under such policy or policies.

        16.    No Duplication of Payments.    The Company shall not be liable
under this Agreement to make any payment of amounts otherwise indemnifiable
under this Agreement if, and to the extent that, Indemnitee has otherwise
actually received such payment under any contract, agreement or insurance
policy, the Certificate of Incorporation or Bylaws of the Company, or otherwise.

        17.    Subrogation.    In the event of payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all the rights of
recovery of Indemnitee, who shall execute all papers required and shall do
everything that may be necessary to secure such rights, including without
limitation the execution of such documents as may be necessary to enable the
Company effectively to bring suit to enforce such rights.

        18.    Exceptions.    Notwithstanding any other provision in this
Agreement, but except as provided in Section 10(d), the Company shall not be
obligated pursuant to the terms of this Agreement, to indemnify or advance
Expenses to Indemnitee with respect to any Proceeding, or any claim, issue or
matter therein, (i) brought or made by Indemnitee, unless the bringing of such
Proceeding or the making of such claim, issue or matter shall have been approved
by the Board of Directors of the Company, or (ii) in which final judgment is
rendered against Indemnitee for an accounting of profits made from the purchase
and sale or the sale and purchase by Indemnitee of securities of the Company
pursuant to the provisions of Section 16(b) of the Securities Exchange Act of
1934, as amended, or similar provisions of any federal, state or local statute.

        19.    Notices.    Any notice or other communication required or
permitted to be given or made to the Company or Indemnitee pursuant to this
Agreement shall be given if made in writing and deposited in the United States
mail, with postage thereon prepaid, addressed to the person to whom such notice
or communication is directed at the address of such person on the records of the
Company, and such notice or communication shall be deemed given or made at the
time when the same shall be so deposited in the United States mail. Any such
notice or communication to the Company shall be addressed to the Secretary of
the Company.

        20.    Contractual Rights.    The right to be indemnified or to receive
advancement of Expenses under this Agreement (i) is a contract right based upon
good and valuable consideration, pursuant to which Indemnitee may sue, (ii) is
and is intended to be retroactive and shall be available as to events occurring
prior to the date of this Agreement and (iii) shall continue after any
rescission or restrictive modification of this Agreement as to events occurring
prior thereto.

        21.    Severability.    If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable for any reason whatsoever,
the validity, legality and enforceability of the

8

--------------------------------------------------------------------------------


remaining provisions shall not in any way be affected or impaired thereby; to
the fullest extent possible, the provisions of this Agreement shall be construed
so as to give effect to the intent manifested by the provisions held invalid,
illegal or unenforceable; and those provision or provisions held to be invalid,
illegal or unenforceable for any reason whatsoever shall be deemed reformed to
the extent necessary to conform to applicable law and to give the maximum effect
to the intent of the parties hereto.

        22.    Successors; Binding Agreement.    The Company shall require and
cause any successor (whether direct or indirect) by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of the Company, by written agreement in form and substance reasonably
satisfactory to Indemnitee, to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place. As used in this
Agreement, "Company" shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid that executes and delivers
the agreement provided for in this Section 22 or that otherwise becomes bound by
the terms and provisions of this Agreement by operation of law. This Agreement
shall be binding upon the Company and its successors and assigns (including,
without limitation, any direct or indirect successor by purchase, merger,
consolidation or otherwise to all or substantially all of the business or assets
of the Company) and will inure to the benefit of Indemnitee (and Indemnitee's
spouse, if Indemnitee resides in Texas or another community property state),
heirs, executors and administrators.

        23.    Counterparts, Modification, Headings, Gender.    

        (a)   This Agreement may be executed in counterparts, each of which
shall constitute one and the same instrument, and either party hereto may
execute this Agreement by signing any such counterpart.

        (b)   No provisions of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Indemnitee and an appropriate officer of the Company. No waiver by
any party at any time of any breach by any other party of, or compliance with,
any condition or provision of this Agreement to be performed by any other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same time or at any prior or subsequent time.

        (c)   Section headings are not to be considered part of this Agreement,
are solely for convenience of reference, and shall not affect the meaning or
interpretation of this Agreement or any provision set forth herein.

        (d)   Pronouns in masculine, feminine and neuter genders shall be
construed to include any other gender, and words in the singular form shall be
construed to include the plural and vice versa, unless the context otherwise
requires.

        24.    Exclusive Jurisdiction; Governing Law.    The Company and
Indemnitee agree that all disputes in any way relating to or arising under this
Agreement, including, without limitation, any action for advancement of Expenses
or indemnification, shall be litigated, if at all, exclusively in the Delaware
Court of Chancery, and if necessary, the corresponding appellate courts. This
Agreement shall be governed by and construed and enforced in accordance with the
laws of the State of Delaware applicable to contracts made and to be performed
in such state without giving effect to the principles of conflicts of laws. The
Company and Indemnitee (i) expressly submit themselves to the personal
jurisdiction of the Delaware Court of Chancery for purposes of any action or
proceeding arising out of or in connection with this Agreement, (ii) irrevocably
appoint, to the extent such party is not a resident of the State of Delaware,
The Corporation Trust Company, 1209 Orange Street, Wilmington, Delaware 19801 as
its agent in the State of Delaware as such party's agent for acceptance of legal
process in connection with any such action or proceeding against such party with
the same legal force and validity as if served upon such party personally within
the State of Delaware, (iii) waive any objection to the

9

--------------------------------------------------------------------------------

laying of venue of any such action or proceeding in the Delaware Court of
Chancery, and (iv) waive, and agree not to plead or to make, any claim that any
such action or proceeding brought in the Delaware Court of Chancery has been
brought in an improper or otherwise inconvenient forum.

        25.    Duration of Agreement.    This Agreement shall continue until and
terminate upon the later of: (a) 10 years after the date that Indemnitee shall
have ceased to serve as a director and/or officer of the Company or director,
officer, employee or agent of any other corporation, partnership, joint venture,
trust, employee benefit plan or other enterprise which Indemnitee served at the
request of the Company; or (b) one year after the final, nonappealable
termination of any Proceeding then pending in respect of which Indemnitee is
granted rights of indemnification or advancement of Expenses hereunder and of
any proceeding commenced by Indemnitee pursuant to Section 10 of this Agreement
relating thereto.

        26.    Contribution.    If it is established, under Section 8 or
otherwise, that Indemnitee has the right to be indemnified under this Agreement
in respect of any claim, but that right is unenforceable by reason of applicable
law or public policy, then, to the fullest extent applicable law permits, the
Company, in lieu of indemnifying or causing the indemnification of Indemnitee
under this Agreement, will contribute to the amount Indemnitee has incurred,
whether for judgments, fines, penalties, excise taxes, amounts paid or to be
paid in settlement or for Expenses reasonably incurred, in connection with that
Proceeding, in such proportion as is deemed fair and reasonable in light of all
the circumstances of that Proceeding in order to reflect:

        (a)   the relative benefits Indemnitee and the Company have received as
a result of the event(s) or transactions(s) giving rise to that Proceeding; or

        (b)   the relative fault of Indemnitee and of the Company and its other
functionaries in connection with those event(s) or transaction(s).

10

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Company and Indemnitee have executed this
Agreement as of the date and year first above written.

    CROSSTEX ENERGY HOLDINGS INC.
 
 
By:
 
 
 
 
         

--------------------------------------------------------------------------------

            Name:                

--------------------------------------------------------------------------------

            Title:                

--------------------------------------------------------------------------------


 
 
INDEMNITEE
 
 


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


EXHIBIT A



INDEMNITEE'S UNDERTAKING


                        , 2003

Crosstex Energy Holdings Inc.
410 Park Avenue
New York, NY 10022

Re:Indemnity Agreement

Ladies and Gentlemen:

        Reference is made to the Indemnity Agreement dated as
of                        , 2003 by and between Crosstex Energy Holdings Inc.
and the undersigned Indemnitee, and particularly to Section 7 thereof relating
to advance payment by the Company of certain Expenses incurred by the
undersigned Indemnitee. Capitalized terms used and not otherwise defined in this
Indemnitee's Undertaking shall have the respective meanings given to such terms
in the Agreement.

        The types and amounts of Expenses incurred by or on behalf of the
undersigned Indemnitee are itemized on Attachment I to this Indemnitee's
Undertaking. The undersigned Indemnitee hereby requests that the total amount of
these Expenses (the "Advanced Amount") be paid by the Company in advance of the
final disposition of such Proceeding in accordance with the Agreement.

        The undersigned Indemnitee hereby agrees to repay the Advanced Amount to
the Company to the extent that it is ultimately determined pursuant to
Section 8, or, in the event the Indemnitee elects to pursue other remedies
pursuant to Section 10, that the undersigned Indemnitee is not entitled to be
indemnified therefor by the Company. This agreement of Indemnitee to repay shall
be unsecured and shall be interest free.

Very truly yours,

Signature

Name of Indemnitee (Type or Print)

--------------------------------------------------------------------------------


ATTACHMENT I TO
INDEMNITEE'S UNDERTAKING

ITEMIZATION OF
TYPES AND AMOUNTS OF EXPENSES


        Attached hereto are receipts, statements or invoices for the following
qualifying Expenses which Indemnitee represents have been incurred by Indemnitee
in connection with a Proceeding:

 
  Type


--------------------------------------------------------------------------------

  Amount

--------------------------------------------------------------------------------

1.        
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total Advanced Amount
 
 

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.2



INDEMNITY AGREEMENT

EXHIBIT A



INDEMNITEE'S UNDERTAKING
ATTACHMENT I TO INDEMNITEE'S UNDERTAKING ITEMIZATION OF TYPES AND AMOUNTS OF
EXPENSES
